DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/382327 filed on 04/12/2019.
3.	Claims 1-20 are pending.  

Claims 1, 11 and 20 are independent claims.  

Claim Interpretation
4.	It is noted that claim 11 recites intended use language.

Claim 11.  “when executed by the at least one processor…”
Appropriate corrections are required.
Claim Rejections – 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 11 and 20 recites obtaining status information, receiving a neural network model-based computing task, determining configuration information, obtaining parameter data, and selecting from the multiple computing resources. 
The limitation of obtaining status information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – processing a computing task. The processing is recited at a high-level of generality (i.e., as a generic processor performing a generic computer task) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of using a processor to perform both obtaining, receiving, determining, obtaining, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-10 and 12-19 do not remedy the deficiencies of claims 1 and 11 and are also rejected as non-statutory.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 20 recites a “computer readable medium”.  However, it appears that this “computer readable medium” is directed to a signal per se. A product is a tangible physical article or object, some form of matter, which a signal is not.  A signal, a form of energy, does not fall within one of the four statutory classes of § 101.  As such, the claimed “computer readable medium” is not limited to embodiments that fall within a statutory category of invention (see Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility – Annex IV(c) (1300 OG 142 signed 26OCT2005).  Consequently, claim 20 is rejected as non-statutory.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
		Claims 1, 2, 3, 4, 6, 11, 12, 13, 15, 16 and 20 recites “one part” of the multiple layers. Applicant’s disclosure does not set forth any written description and is silent in regards to the definition of such “one part” hence its meaning is unclear and undefined. 
Claims 5, 7-10, 14 and 17-19 are also rejected for being dependent on rejected base claims.
10.	The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b). Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
	Claims 1, 2, 3, 4, 6, 11, 12, 13, 15, 16 and 20 recites “one part” of the multiple layers. It is unclear what constitutes such “one part” of the multiple layers. The specification is silent in regards to the definition of such “one part”. For examination purposes, Examiner interprets such “one part” as a layer of such multiple layers.  
Claims 5, 7-10, 14 and 17-19 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari et al., US 2019/0156187 (hereinafter Dasari) in view of Chai et al., US 2020/0134461 (hereinafter Chai) in view of Hamilton et al., US 2015/0121272 (hereinafter Hamilton).  
  In regards to claim 1, Dasari teaches: 
A method for processing a computing task, comprising (p. 2, [0023], see FIG. 1A illustrates a system for processing neural network related tasks, according to an illustrative implementation) and (p. 3, [0034], see in host computing devices processing more complex neural network models or neural network models with multiple layers, multiple identical AIPDs 103 may be useful to efficiently process the neural network related tasks) (emphasis added).  
in response to receiving a neural network model-based computing task, determining configuration information of multiple layers associated with the neural network model; obtaining parameter data associated with at least one part of the multiple layers on the basis of the configuration information (p. 3, [0034], see if the first layer of the neural network being processed by the AIPU requires a first set of weight values to be used for the computation tasks of the first layer of the neural network and the second layer of the neural network requires a second set of weight values, different from the first set of weight values, to be applied during the computation tasks of the second layer, then the configuration data associated with the AIPD 103 associated with the first layer of the neural network will specify weight values corresponding to the first set of weight values while the configuration data associated with the AIPD 103 associated with the second 
Dasari doesn’t explicitly teach:
obtaining status information of multiple computing resources.
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, available remaining battery life, remaining allocable memory space, processor workload, and so on). 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   
Dasari and Chai, in particular Dasari doesn’t explicitly teach:
based on the status information and the parameter data, selecting from the multiple computing resources a group of computing resources for processing the computing task.
However, Hamilton teaches such use: (p. 3, [0042], see referring to FIG. 7, at Step 8.4.1, assess the resource specifications to the task/subtask/element from input from ASSESS-MAP Step 8.4: Determine which tasks/subtasks/elements no resources are currently available to complete the task/subtask/element and thus a gap is identified in the resources available to complete/perform/solve task/subtask/element to the confidence level. This analysis of the resources and their specifications allows for identification of unknown resources that are required to complete/solve/perform the task/subtask/element to the confidence level. Also determines which tasks/subtasks/elements can be completed/solved/performed to the confidence level by the available resources) and (Fig. 5, see at Step 7.8.1 input Tasks/subtasks/elements and Resources from RCT-PM Step 7.8: Go to Step 7.8.2. At Step 7.8.2, define list of resources (RESOURCES); Steps 7.8.4 and 7.8.5; J [0038]: Go to Step 7.8.4. At Step 7.8.4, relate (and can display) a relationship connection or lack of connection between Resource and Task/subtask/element (T2RESOURCE) Go to Step 7.8.5. At Step 7.8.5, determine if there is a relationship between each task/subtask/element and at least one Resource?: This is a yes or no question, Go to Step 7.8.6 else go to Step 7.8.3. At Step 7.8.6, if answer to 7.8.5 is Yes: Go to Step 7.8.10) (emphasis added).
Dasari, Chai and Hamilton are analogous art because they are from the same field of endeavor, resource allocation.


   In regards to claim 7, Dasari doesn’t explicitly teach:
determining status information of the multiple computing resources comprises: monitoring resource information of the multiple computing resources; and determining status information of the multiple computing resources on the basis of the resource information.
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, available remaining battery life, remaining allocable memory space, processor workload, and so on). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

   In regards to claim 8, Dasari doesn’t explicitly teach:
the resource information of the multiple computing resources comprises at least any one of the following indicators: processing capacity information, memory resource information and bandwidth resource information of the multiple computing resources.
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

   In regards to claim 10, Dasari doesn’t explicitly teach:
the multiple computing resources are multiple graphics processing units.
However, Chai teaches such use: (p. 8, [0073], see in some examples, the values of the hyper parameters may be selected (e.g., by machine learning system 104 or a technician) based on one or more of availability of resources (e.g., a FPGA fabric or GPU cores), the quality of data based on algorithm tasks (e.g., a blurry image might require higher precision network),  (p. 16, [0132], see furthermore, in the example of FIG. 11, an 8-bit CNN 1102 is selected for the video data) and (p. 3, [0030], see in the example of FIG. 1, DNN 106 receives input data from an input data set 110 and generates output data 112. Input data set 110 and output data 112 may contain various types of information. For example, input data set 110 may include image data, video 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

   In regards to claim 11, Dasari teaches: 
An apparatus for processing a computing task, comprising: at least one processor; a volatile memory; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform acts comprising (p. 2, [0023], see FIG. 1A illustrates a system for processing neural network related tasks, according to an illustrative implementation) and (p. 3, [0034], see in host computing devices processing more complex neural network models or neural network models with multiple layers, multiple identical AIPDs 103 may be useful to efficiently process the neural network related tasks). 
in response to receiving a neural network model-based computing task, determining configuration information of multiple layers associated with the neural network model; obtaining parameter data associated with at least one part of the multiple layers on the basis of the configuration information (p. 3, [0034], see if the first layer of the neural network being processed by the AIPU requires a first set of weight values to be used for the computation tasks of the first layer of the neural network and the second layer of the neural network requires a second set of weight values, different from the first set of weight values, to be applied during the computation tasks of the second layer, then the configuration data associated with the AIPD 103 associated with the first layer of the neural network will specify weight values corresponding to the first set of weight values while the configuration data associated with the AIPD 103 associated with the second layer of the neural network will specify weight values corresponding to the second set of the weight values).
Dasari doesn’t explicitly teach:
obtaining status information of multiple computing resources.
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   
Dasari and Chai, in particular Dasari doesn’t explicitly teach:
based on the status information and the parameter data, selecting from the multiple computing resources a group of computing resources for processing the  computing task.
However, Hamilton teaches such use: (p. 3, [0042], see referring to FIG. 7, at Step 8.4.1, assess the resource specifications to the task/subtask/element from input from ASSESS-MAP Step 8.4: Determine which tasks/subtasks/elements no resources are currently available to complete the task/subtask/element and thus a gap is identified in the resources available to complete/perform/solve task/subtask/element to the confidence level. This analysis of the resources and their specifications allows for identification of unknown resources that are required to complete/solve/perform the task/subtask/element to the confidence level. Also determines which  level by the available resources) and (Fig. 5, see at Step 7.8.1 input Tasks/subtasks/elements and Resources from RCT-PM Step 7.8: Go to Step 7.8.2. At Step 7.8.2, define list of resources (RESOURCES); Steps 7.8.4 and 7.8.5; J [0038]: Go to Step 7.8.4. At Step 7.8.4, relate (and can display) a relationship connection or lack of connection between Resource and Task/subtask/element (T2RESOURCE) Go to Step 7.8.5. At Step 7.8.5, determine if there is a relationship between each task/subtask/element and at least one Resource?: This is a yes or no question, Go to Step 7.8.6 else go to Step 7.8.3. At Step 7.8.6, if answer to 7.8.5 is Yes: Go to Step 7.8.10) (emphasis added).
Dasari, Chai and Hamilton are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai and Hamilton before him or her, to modify the system of Dasari and Chai, in particular Dasari to include the teachings of Hamilton, as a system for graphical resource allocation, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to select resources, as suggested by Hamilton (p. 3, [0042], p. 6, [0055]).      

   In regards to claim 17, Dasari doesn’t explicitly teach:
determining status information of the multiple computing resources comprises: monitoring resource information of the multiple computing resources; and 
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, available remaining battery life, remaining allocable memory space, processor workload, and so on). 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

      In regards to claim 19, Dasari doesn’t explicitly teach:
the multiple computing resources are multiple graphics processing units.
1102 is selected for the video data) and (p. 3, [0030], see in the example of FIG. 1, DNN 106 receives input data from an input data set 110 and generates output data 112. Input data set 110 and output data 112 may contain various types of information. For example, input data set 110 may include image data, video data, audio data, source text data, numerical data, speech data, and so on…  a mapping of DNNs in the neural network software architecture to processors of a hardware architecture).
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

   In regards to claim 20
A computer program product, tangibly stored on a computer readable medium and comprising machine executable instructions which, when executed, cause a machine to implement a method comprising (p. 2, [0023], see FIG. 1A illustrates a system for processing neural network related tasks, according to an illustrative implementation) and (p. 3, [0034], see in host computing devices processing more complex neural network models or neural network models with multiple layers, multiple identical AIPDs 103 may be useful to efficiently process the neural network related tasks). 
in response to receiving a neural network model-based computing task, determining configuration information of multiple layers associated with the neural network model; obtaining parameter data associated with at least one part of the multiple layers on the basis of the configuration information (p. 3, [0034], see if the first layer of the neural network being processed by the AIPU requires a first set of weight values to be used for the computation tasks of the first layer of the neural network and the second layer of the neural network requires a second set of weight values, different from the first set of weight values, to be applied during the computation tasks of the second layer, then the configuration data associated with the AIPD 103 associated with the first layer of the neural network will specify weight values corresponding to the first set of weight values while the configuration data associated with the AIPD 103 associated with the second layer of the neural network will specify weight values corresponding to the second set of the weight values).
Dasari doesn’t explicitly teach:
obtaining status information of multiple computing resources.
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, available remaining battery life, remaining allocable memory space, processor workload, and so on). 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   
Dasari and Chai, in particular Dasari doesn’t explicitly teach:
based on the status information and the parameter data, selecting from the multiple computing resources a group of computing resources for processing the computing task.
 level by the available resources) and (Fig. 5, see at Step 7.8.1 input Tasks/subtasks/elements and Resources from RCT-PM Step 7.8: Go to Step 7.8.2. At Step 7.8.2, define list of resources (RESOURCES); Steps 7.8.4 and 7.8.5; J [0038]: Go to Step 7.8.4. At Step 7.8.4, relate (and can display) a relationship connection or lack of connection between Resource and Task/subtask/element (T2RESOURCE) Go to Step 7.8.5. At Step 7.8.5, determine if there is a relationship between each task/subtask/element and at least one Resource?: This is a yes or no question, Go to Step 7.8.6 else go to Step 7.8.3. At Step 7.8.6, if answer to 7.8.5 is Yes: Go to Step 7.8.10) (emphasis added).
Dasari, Chai and Hamilton are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai and Hamilton before him or her, to modify the system of Dasari and Chai, in particular Dasari to include the teachings of Hamilton, as a system for graphical resource .      

13.	Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari in view of Chai in view of Hamilton in view of Knaup et al., US Patent No. 10,846,144 (hereinafter Knaup).  
 	In regards to claims 1 and 11 the rejections above are incorporated respectively.
In regards to claim 2, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
selecting a group of computing resources on the basis of the status information comprises: regarding a first layer among the at least one part of the multiple layers, determining a first size of parameters associated with the first layer on the basis of the parameter data; based on the status information, selecting a first computing resource matching the first size from the multiple computing resources to process the parameters associated with the first layer.
However, Knaup teaches such use: (column 10, lines 8-24, see arrange tasks of the set of tasks on the plurality of worker systems to reduce a number of worker systems running tasks, comprising to: select an unchecked task of the set of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the 
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for automated cluster scaling, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to select processing resources as suggested by Knaup (column 10, lines 8-24, column 9, lines 43-58).      

   In regards to claim 3, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
selecting a group of computing resources on the basis of the status information comprises: determining corresponding sizes of parameters associated with the at least one part of the multiple layers on the basis of the parameter data; ranking the at least one part of the multiple layers on the basis of the corresponding sizes; and selecting the first layer on the basis of the rankings.
However, Knaup teaches such use: (column 10, lines 8-24, see arrange tasks of the set of tasks on the plurality of worker systems to reduce a number of worker systems of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the second worker system has available capacity for the required resource size of the resource for the unchecked task, wherein the first worker system is different from the second worker system) (emphasis added).
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for automated cluster scaling, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to select processing resources as suggested by Knaup (column 10, lines 8-24, column 9, lines 43-58).      

   In regards to claim 4, Dasari doesn’t explicitly teach:
determining a first resource allocation required for processing the parameters associated with the first layer.

updating the status information on the basis of the first resource allocation.
However, Chai teaches such use: (p. 18, [0145], see if one of the hardware resources becomes unavailable (e.g., lost power, network connection lost, etc.) a BitNet training method can be invoked to map the neural network software architecture to a new set of system architecture parameters. Specifically, a new mapping is performed on the neural network software architecture (e.g., neural network software architecture 1100 of FIG. 11) to a new system architecture (e.g., a subset of processors in FIG. 12)).
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

   In regards to claim 5, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
regarding a second layer among the at least one part of the multiple layers, determining a second size of parameters associated with the second layer on the 
However, Knaup teaches such use: (Fig. 7, see process arrow flow from 700 Is the Task Part of a Task Group, 710 select A next resource type, 712 determine the resource usage maximum for the selected resource type for the task group, 714 scale the resource by a resource scaling factor to determine the required resource size for the selecte resource of the selected resource type for the task group, 714 More resource types, yes), (Fig. 9, see process arrow flow from 900 select the most resource intensive task not yet checked, 902 determine the most loaded worker system with available resource for the selected task, 904 move the selected task to the most loaded worker system with available resources for the selected task, 906 more tasks? Yes) and (column 10, lines 8-24, see arrange tasks of the set of tasks on the plurality of worker systems to reduce a number of worker systems running tasks, comprising to: select an unchecked task of the set of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the second worker system has available capacity for the required resource size of the resource for the unchecked task, wherein the first worker system is different from the second worker system) (emphasis added). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for automated cluster scaling, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to select processing resources as suggested by Knaup (column 10, lines 8-24, column 9, lines 43-58).      

   In regards to claim 6, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
determining a number of computing resources required for processing the at least one part of the multiple layers; and in response to determining that the selected group of computing resources reach the number, selecting a computing resource from the selected group of computing resources to process parameters associated with a third layer among the at least one part of the multiple layers.
However, Knaup teaches such use: (Fig. 7, see process arrow flow from 700 Is the Task Part of a Task Group, 710 select A next resource type, 712 determine the resource usage maximum for the selected resource type for the task group, 714 scale the resource by a resource scaling factor to determine the required resource size for the selected resource of the selected resource type for the task group, 714 More resource of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the second worker system has available capacity for the required resource size of the resource for the unchecked task, wherein the first worker system is different from the second worker system) (emphasis added).
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for automated cluster scaling, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide 

   In regards to claim 12, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
selecting a group of computing resources on the basis of the status information comprises: regarding a first layer among the at least one part of the multiple layers, determining a first size of parameters associated with the first layer on the basis of the parameter data; based on the status information, selecting a first computing resource matching the first size from the multiple computing resources to process the parameters associated with the first layer.
However, Knaup teaches such use: (column 10, lines 8-24, see arrange tasks of the set of tasks on the plurality of worker systems to reduce a number of worker systems running tasks, comprising to: select an unchecked task of the set of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the second worker system has available capacity for the required resource size of the resource for the unchecked task, wherein the first worker system is different from the second worker system) (emphasis added). 
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.


   In regards to claim 13, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
selecting a group of computing resources on the basis of the status information comprises: determining corresponding sizes of parameters associated with the at least one part of the multiple layers on the basis of the parameter data; ranking the at least one part of the multiple layers on the basis of the corresponding sizes; and selecting the first layer on the basis of the rankings.
However, Knaup teaches such use: (column 10, lines 8-24, see arrange tasks of the set of tasks on the plurality of worker systems to reduce a number of worker systems running tasks, comprising to: select an unchecked task of the set of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the 
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for automated cluster scaling, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to select processing resources as suggested by Knaup (column 10, lines 8-24, column 9, lines 43-58).      

   In regards to claim 14, Dasari doesn’t explicitly teach:
determining a first resource allocation required for processing the parameters associated with the first layer.
However, Chai teaches such use: (p. 17, [0137], see machine learning system 104 may map 8-bit CNN 1102 of FIG. 11 to 32-bit floating point CPU 1206 of FIG. 12). 
updating the status information on the basis of the first resource allocation.
However, Chai teaches such use: (p. 18, [0145], see if one of the hardware resources becomes unavailable (e.g., lost power, network connection lost, etc.) a BitNet training method can be invoked to map the neural network software architecture to a new set of 
Dasari and Chai are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   

   In regards to claim 15, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
regarding a second layer among the at least one part of the multiple layers, determining a second size of parameters associated with the second layer on the basis of the parameter data; and based on the updated status information, selecting a second computing resource matching the second size from the multiple computing resources to process the parameters associated with the second layer.
However, Knaup teaches such use: (Fig. 7, see process arrow flow from 700 Is the Task Part of a Task Group, 710 select A next resource type, 712 determine the of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the second worker system has available capacity for the required resource size of the resource for the unchecked task, wherein the first worker system is different from the second worker system) (emphasis added). 
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for 

   In regards to claim 16, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
determining a number of computing resources required for processing the at least one part of the multiple layers; and in response to determining that the selected group of computing resources reach the number, selecting a computing resource from the selected group of computing resources to process parameters associated with a third layer among the at least one part of the multiple layers.
However, Knaup teaches such use: (Fig. 7, see process arrow flow from 700 Is the Task Part of a Task Group, 710 select A next resource type, 712 determine the resource usage maximum for the selected resource type for the task group, 714 scale the resource by a resource scaling factor to determine the required resource size for the selected resource of the selected resource type for the task group, 714 More resource types, yes), (Fig. 9, see process arrow flow from 900 select the most resource intensive task not yet checked, 902 determine the most loaded worker system with available resource for the selected task, 904 move the selected task to the most loaded worker system with available resources for the selected task, 906 more tasks? Yes) and (column 10, lines 8-24, see arrange tasks of the set of tasks on the plurality of worker systems to reduce a number of worker systems running tasks, comprising to: select an of tasks in an order of high to low resource usage for the resource, wherein a first worker system of the plurality of worker systems runs the unchecked task;  select a second worker system of the plurality of worker systems in an order of high to low loading for the resource;  move the unchecked task to the second worker system in response to a determination that the second worker system has available capacity for the required resource size of the resource for the unchecked task, wherein the first worker system is different from the second worker system) (emphasis added).
Dasari, Chai, Hamilton and Knaup are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Knaup before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Knaup, as a system for automated cluster scaling, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to select processing resources as suggested by Knaup (column 10, lines 8-24, column 9, lines 43-58).      

14.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasari in view of Chai in view of Hamilton in view of Laird et al., US 2019/0068519 (hereinafter Laird).  
In regards to claims 1, 7, 8, 11 and 17 the rejections above are incorporated accordingly.
   In regards to claim 9, Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
determining the status information of the multiple computing resources on the basis of the resource information further comprises: regarding a given computing resource among the multiple computing resources,  determining an importance of a corresponding indicator among the indicators for the given computing resource on the basis of the computing task; and determining status information of the given computing resource on the basis of the corresponding indicator and the importance of the corresponding indicator.
However, Laird teaches such use: (p. 3, [0018], see the network resource optimization system may process the resource request and determine or identify one or more network resources that satisfy the required resource parameters. The identified network resources may then be evaluated or ranked to determine a subset of network resources using a score and/or a number of other factors. Some of these factors may include, but is not limited to, past response times, acceptance of communication requests (e.g., the number of times previous communication requests were accepted and whether communication sessions were established between the network resource and network nodes), availability, quality of the resource, performance evaluations provided by other network nodes and so on).
Dasari, Chai, Hamilton and Laird are analogous art because they are from the same field of endeavor, resource allocation.


In regards to claim 18, Dasari doesn’t explicitly teach:
the resource information of the multiple computing resources comprises at least any one of the following indicators:  processing capacity information, memory resource information and bandwidth resource information of the multiple computing resources.
However, Chai teaches such use: (p. 18, [0144], see the AI system may anticipate its resource needs by determining which parts of the neural network software architecture would be most efficiently executed on the processors available in a given system architecture. For example, an engineer or computing system may identify a plurality of different scenarios. In some examples, different scenarios may be different system architectures. In some examples, different scenarios may involve the same set of processors but with differences in other parameters, such as available bandwidth, available remaining battery life, remaining allocable memory space, processor workload, and so on). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari and Chai before him or her, to modify the system of Dasari to include the teachings of Chai, as a system for dynamic adaptation of neural networks and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to obtain status of system resources, as suggested by Chai (p. 18, [0144], p. 21, [00171]).   
Dasari, Chai and Hamilton, in particular Dasari doesn’t explicitly teach:
determining the status information of the multiple computing resources on the basis of the resource information further comprises: regarding a given computing resource among the multiple computing resources, determining an importance of a corresponding indicator among the indicators for the given computing resource on the basis of the computing task; and determining status information of the given computing resource on the basis of the corresponding indicator and the importance of the corresponding indicator.
However, Laird teaches such use: (p. 3, [0018], see the network resource optimization system may process the resource request and determine or identify one or more network resources that satisfy the required resource parameters. The identified network resources may then be evaluated or ranked to determine a subset of network resources using a score and/or a number of other factors. Some of these factors may include, but is not limited to, past response times, acceptance of communication requests (e.g., the 
Dasari, Chai, Hamilton and Laird are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Dasari, Chai, Hamilton and Laird before him or her, to modify the system of Dasari, Chai and Hamilton in particular Dasari to include the teachings of Laird, as a system for the optimization of resources, and accordingly it would enhance the system of Dasari, which is focused on processing neural network tasks, because that would provide Dasari with the ability to status network resources based on a ranking, as suggested by Laird (p. 3, [0018], p. 11, [0098]).      
Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Gao et al., 20210073696 Task assignment 

Deng et al., 20060036743 Network task distribution
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193